DETAILED ACTION
Response to Amendment
In response to the Amendment, the objection to the claims as set forth in Office Action dated 01/26/2022, is withdrawn.
Claims 51 and 52 are amended.
Claims 30-52 are pending. 
Terminal Disclaimer
The terminal disclaimer filed on May 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 9919154, 10,463,849, and 10532,209 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on June 15, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 10,821,279 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, the rejections of the claims on the grounds of nonstatutory double patenting, as set forth in the Office Action dated 01/26/2022, have been overcome.

Allowable Subject Matter
Claims 30-52 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the terminal disclaimers filed on May 11, and June 15, 2022 overcome the only rejections in the Office Action dated 01/26/2022. As of this date, the Examiner has not identified a reference that can be used singularly or in combination with another reference to render the present invention anticipated or obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792